DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 06/01/2021.
Claims 1, 7, 10, 12 and 20 are amended.
Claims 4-5, 13, and 18-19 are cancelled.
Claims 1-3, 6-12, 14-17, and 20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. § 101 rejection filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant’s argument start on page 7 of the response, and applicant provides a summary of shortcomings of existing technology on page 8 of the response, and on page 9 applicant provides an overview of the amendments made to independent claim 10.  
Applicant argues the technical improvements of claim 10 starting on page 9 of the response.  
Examiner’s response will be in Bold below.  
Applicant respectfully submits that claim 10, as amended, utilizes artificial intelligence to provide improved security access control and identity verification. The claimed method utilizes machine learning techniques to classify multiple non-secure, and unsolicited inputs received from the customer based on a previous computational process. The claimed authentication methods that are 

Examiner respectfully disagrees, the use of artificial intelligence to improve security and identity verification represents mitigating risk which is a fundamental economic practice and therefore a certain method of organizing human activity.  The improvement to authentication appears to be an improvement to an abstract idea and not an improvement to technology.  

Claim 10 implements these improvements by utilizing an innovative combination of features to continually authenticate customers before they request access to an ATM service. The claim recites using a cloud computing environment to generate a virtual customer model based on a training set of unsolicited authenticators of a customer. Using a plurality of edge- nodes, the method includes capturing a first plurality of unsolicited authenticators of the customer.
Unsolicited authenticators are informational items gathered by the edge-nodes that are not presented by the customer in response to a formal request for access to a service. '960 Application, para. 76. Unsolicited authenticators may include video streams, routine customer movement, biometric data and customer geographic location. Id. For example, unsolicited authenticators may include movement (speed and/or rotation) of a smartphone within range of a near field communication terminal. Id. para. 81.

Examiner respectfully disagrees.  The argued improvements are a combination of additional elements that amount to receiving data (capturing unsolicited authenticators) and abstract elements, (generate a virtual customer model) which is used in authentication.  


After performing the plurality of pre-authentication routines, the method includes executing a consensus protocol and establishing a threshold service level and abbreviated real- time authentication routine for the customer. The method includes capturing a second plurality of unsolicited authenticators responsive to the abbreviated real-time authentication routine. 

	These elements again represent data gathering and receiving data in the form of unsolicited authenticators captured by the edge-nodes.  Furthermore, the authenticating and validating steps are improvements to the abstract idea as they are mitigating risk and therefore fundamental economic practice.  

While providing frictionless access to secure services based on machine learning techniques allows for seamless access to those services, such methods may be vulnerable to allowing inadvertent access to those secure services. Claim 10 integrates steps for preventing any such inadvertent access.
The claimed method requires confirming that unsolicited authenticators (e.g., the second set) conform to the virtual customer model. The claimed method includes detecting a presence of the customer within a predetermined distance of an ATM. The method includes detecting execution of a contactless authentication routine within a predetermined time window. The predetermined time window is based on the predetermined distance. To prevent inadvertent access, claim 10 only allows access to the ATM when the contactless authentication routine is executed within the predetermined time window.
	The contactless authentication routine of claim 10 does not require touching or contacting any ATM component. Id. para. 102. For example, the ATM may communicate with the customer's smartphone. The contactless authentication routine may include recognition of biometric authenticators without the customer touching an ATM component. Id para. 104. 
The contactless authentication routine alone, may not be sufficiently secure to allow access to highly sensitive ATM services. However, the contactless 
Accordingly, amended claim 10 provides an innovative authentication method that is less cumbersome and provides a threshold level of security to thwart unauthorized access to restricted services.

	Examiner respectfully disagrees.  As discussed above, the arguments of the technical improvement appear to be based on receiving data, and data gathering, which is discussed at a high level of generality.  The distinction that the data is collected is unsolicited, and performed by edge nodes does not appear themselves to be a technical improvement, as they sensors are operating in their normal capacity.  The data that is captured is then used to authenticate the user, which represents mitigating risk and therefore is abstract and cannot integrate itself into a practical application.  

Amended Claim 10 is Patent Eligible Under § 101
As discussed above, the method of claim 10 provides contactless, robust security access control and identity verification while limiting the number of false positives that may result from machine-based authentication. Applicant respectfully submits that claim 10, as amended, does not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Claim 10 does not recite any mathematical relationships, formulas, or calculations. Claim 10 does not recite a mental process because the steps are not practically performed in the human mind. For example, determining whether the first plurality of unsolicited authenticators conform to the virtual customer model cannot be practically applied in the human mind.
Finally, claim 10 does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. To the contrary, claim 10 eliminates any conscious human-machine interaction associated with conventional authentication methods. Claim 10 provides frictionless access to secure service based purely on machine interpretations of unsolicited authenticators. 

For at least these reasons, applicant respectfully submits that claim 10 is patent- eligible.

Examiner respectfully disagrees. First, the claims still recite abstract elements specifically fundamental economic practice, and now more specifically mitigating risk, which is a certain method of organizing human activity.  Second, the additional elements appear to fall into mere data gathering and receiving data which is extra solution activity and therefore do not integrate the abstract idea into a practical application or provide significantly more.  
Therefore, applicant’s 101 arguments are unpersuasive.  

Applicant’s arguments regarding the 35 U.S.C. §103 rejection filed 03/01/2021, have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of Claims 1-3, 6-12, 14-17, and 20 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  collecting, capturing or otherwise acquiring in the training set of unsolicited authenticators of a customer in order to generate a virtual customer model.  
13.	Claims 11-12, and 14-15 are further rejected as they depend from their respective independent claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-12, 14-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 6-12, 14-17, and 20 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).

A method for self-authenticating a customer at an automated teller machine ("ATM"), the method comprising:
using a cloud computing environment, generating a virtual customer model based on a training set of unsolicited authenticators of a customer;
using a plurality of edge-nodes:
capturing a first plurality of unsolicited authenticators of the customer; and performing a plurality of pre-authentication routines based on the first plurality of unsolicited authenticators of the customer, wherein the pre-authentication routines determine whether the first plurality of unsolicited authenticators conform to the virtual customer model;
after performing the plurality of pre-authentication routines, executing a consensus protocol and establishing a threshold service level and an abbreviated real-time authentication routine for the customer; 
capturing a second plurality of unsolicited authenticators responsive to the abbreviated real-time authentication routine; and
detecting a presence of the customer within a predetermined distance of the ATM; and

providing the customer access to the ATM at the threshold service level in response to the execution of the contactless authentication routine within the predetermined time window; and
denying the customer access to the ATM when the execution of the contactless authentication routine occurs outside the predetermined time window.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore Claims 1 and 16 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “us using a cloud computing environment, using a plurality of edge-nodes: capturing a first plurality of unsolicited authenticators of the customer; and capturing a second plurality of unsolicited authenticators responsive to the abbreviated real-time authentication routine; and detecting a presence of the customer within a predetermined distance of the ATM; and detecting execution of a contactless authentication routine at the ATM within a i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,10 and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] – [0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 Thus claims 1, 10, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-3, 6-9, 11-12, 14-15, 17 and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-3, 6-9, 11-12, 14-15, 17 and 20 are directed to an abstract idea.  Thus, the claims 1-3, 6-12, 14-17, and 20 are not patent-eligible.

Prior Art Rejection
After further search and consideration the prior art rejection is withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693